1 Reported in 160 P.2d 535.
The essential facts in this case are the same as those in the case of In re Brandon v. Webb, ante p. 155, 160 P.2d 529, except that the accused herein, Berton Gossett, was, by information filed in the superior court for Whatcom county, charged in the first instance with the crime of murder in the second degree instead of murder in the first degree. His petition for a writ of habeas corpus, addressed to this court, was referred to the superior court for Thurston county, where the same proceedings were had and the same conclusion reached as in the Brandon case. The superior court for Thurston county thereupon entered an order directing the superintendent of the state penitentiary to deliver the petitioner Gossett to the sheriff of Whatcom county to be held by the sheriff until otherwise ordered by the superior court for that county. From that order, the state of Washington appealed.
This case is in all respects controlled by our decision in theBrandon case. For the reasons therein stated, the order of the superior court for Thurston county is reversed and the petition for a writ of habeas corpus will be dismissed. *Page 938